 


 HR 3589 ENR: Greg LeMond Congressional Gold Medal Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Sixteenth Congress of the United States of AmericaAt the Second SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and twenty 
H. R. 3589 
 
AN ACT 
To award a Congressional Gold Medal to Greg LeMond, in recognition of his service to the Nation as an athlete, activist, role model, and community leader. 
 
 
1.Short titleThis Act may be cited as the Greg LeMond Congressional Gold Medal Act.  2.FindingsThe Congress finds the following: 
(1)Gregory James “Greg” LeMond was born in Lakewood, California, on June 26, 1961.  (2)Greg began cycling at the age of 14, winning an astonishing 11 straight races to begin his career.  
(3)Greg took home a full suite of medals at the 1979 Junior World Championships, including gold, silver, and bronze, emerging victorious in the road race and placing in both team and track pursuit events.  (4)At age 18, Greg became the youngest cyclist in the history of the sport to be selected for the United States Men’s Olympic team.  
(5)Greg emerged victorious in the 1980 Circuit de la Sarthe, becoming the first American in history and the youngest rider ever to win a major pro-am cycling event on the European continent.  (6)At age 19, Greg signed his first professional contract.  
(7)In 1982, Greg made the first of several remarkable recoveries, returning from a broken collarbone to win the silver medal at the world championships in Great Britain.  (8)The Tour de France, the world’s preeminent cycling competition, was first held over a century ago, in 1903.  
(9)The Tour de France takes place over 23 days, covering an extraordinary 2,200 miles, winding through multiple mountain ranges, spanning multiple nations, and is viewed as comparable to running a marathon every day for three consecutive weeks.  (10)Greg first competed in the Tour de France in 1984, finishing third, and finishing second the following year, in both years deputizing himself to his teammates, sacrificing a chance to win himself to boost his teammates toward victory.  
(11)Greg emerged victorious in the 1986 Tour de France, ascending the fabled Alpe D’Huez, defeating the field by more than 3 full minutes, becoming the first American and the first non-European to win cycling’s most prestigious race.  (12)In 1987, while recovering from a broken wrist and collarbone, Greg was tragically shot during a turkey hunting accident, leaving him in intensive care, requiring the removal of over 40 shotgun pellets from his abdomen, was deemed unlikely to ever ride a bicycle again, and likely survived only due to the abnormal strength of his cardiovascular system.  
(13)Greg mounted the greatest comeback in the history of American sports, taking home an astonishing victory at the 1989 Tour de France, following multiple surgeries, life-threatening gunshot wounds, tendon repair, and an appendectomy, winning by 8 seconds in the closest finish in the history of the Tour de France.  (14)Greg would win a third Tour de France victory in 1990.  
(15)Greg is the only American to win the Tour de France.  (16)Greg has vocally spoken out to champion healthy sport amongst athletes of all ages and competition levels.  
(17)Greg and his wife, Kathy, are active in numerous nonprofit causes, including healthy sport, assisting victims of sexual abuse and various childhood illnesses.  (18)Cycling offers young people a healthy, active, outdoor hobby.  
(19)Greg completed his professional career having won 2 World Championships, 3 Tour de France championships, and 22 titles overall.  (20)More than any other cyclist, Greg personified the breakaway culture of American cycling in the 1970s and 80s, viewed universally as the epitome of a young person on a bicycle, attempting to accomplish feats no other American had achieved.  
(21)Greg has not only reached the pinnacle of international sport, but has devoted his time and resources to assisting his fellow athletes.  (22)Greg has demonstrated the commitment to excellence, generosity, community, and tenacity that makes him an example for all to follow.  
3.Congressional gold medal 
(a)Presentation AuthorizedThe Speaker of the House of Representatives and the President pro tempore of the Senate shall make appropriate arrangements for the presentation, on behalf of the Congress, of a gold medal of appropriate design to Greg LeMond, in recognition of his contributions to the Nation as an athlete, activist, role model, and community leader.  (b)Design and strikingFor purposes of the presentation referred to in subsection (a), the Secretary of the Treasury (referred to in this Act as the Secretary) shall strike a gold medal with suitable emblems, devices, and inscriptions, to be determined by the Secretary.  
4.Duplicate medalsThe Secretary may strike and sell duplicates in bronze of the gold medal struck pursuant to section 3 under such regulations as the Secretary may prescribe, at a price sufficient to cover the cost thereof, including labor, materials, dies, use of machinery, and overhead expenses, and the cost of the gold medal.  5.Status of medals (a)National medalsThe medals struck pursuant to this Act are national medals for purposes of chapter 51 of title 31, United States Code.  
(b)Numismatic itemsFor purposes of section 5134 of title 31, United States Code, all medals struck under this Act shall be considered to be numismatic items.  6.Determination of budgetary effectsThe budgetary effects of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act of 2010, shall be determined by reference to the latest statement titled Budgetary Effects of PAYGO Legislation for this Act, submitted for printing in the Congressional Record by the Chairman of the House Budget Committee, provided that such statement has been submitted prior to the vote on passage. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
